DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carstenson (US Pat No 3,733,030) in view of Bedford (US Pat No 6,193,168 B1).
Re claim 1, Carstenson shows a rotary sprinkler riser extension kit (Fig. 2) for a rotary sprinkler, the rotary sprinkler having a cap (Fig. 6, 100a), stem (D), and enclosure (A), and geared end (41), the kit comprising:
an external riser extension (65) having an upper end (101a) and lower end (threaded section), and defining a channel (110) extending through the upper end and lower end, the channel configured to accommodate the stem (D) of the rotary sprinkler, and the lower end configured to attach (threads) to the enclosure (A) of the rotary sprinkler; and
an internal riser extension (C) comprising a body (30) having a top end (39) and a bottom end (31), a width less than an inner width of the enclosure (A) of the rotary sprinkler, means at the top end (39) configured for attaching to the geared end of the rotary sprinkler (disclosed as gear engagement tabs; Carstenson – Fig. 11, 40), a lower gear (35) at the bottom end configured to rotate the rotary sprinkler, and a means for arresting rotation of the rotary sprinkler (disclosed as “channels” in paragraph 0044 of applicant’s specification; Carstenson – 37).

However, Bedford shows an external riser extension (Fig. 3, 10) having an upper end (18) and lower end (14), and defining a channel extending through the upper end and lower end, the channel configured to accommodate the stem (28) of the rotary sprinkler, the upper end (18) configured to attach to the cap (28A) of the rotary sprinkler, and the lower end (14) configured to attach to the enclosure (25) of the rotary sprinkler.
The substitution of one known element (cylindrical spacer as shown in Bedford) for another (packing assemblage as shown in Carstenson) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the cylindrical spacer shown in Bedford would have yielded predictable results, namely, housing the gaskets in Carstenson to clean the riser tube.
Further, Carstenson as modified by Bedford discloses the claimed invention with the exception of specific dimensions for the height of the internal riser extension. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a height for the internal riser extension substantially equal to the total length for the external riser extension since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Re claim 2, Carstenson as modified by Bedford shows the means at the top end configured for attaching the internal riser extension to the geared end of the rotary sprinkler comprises a plurality of gear engagement tabs (Carstenson – Fig. 11, 40).

Re claim 4, Carstenson as modified by Bedford shows the plurality of gear engagement tabs (Carstenson – Fig. 11, 40) is configured to friction-fit to complimentary gear teeth of the geared end (Carstenson – 41) of the rotary sprinkler.
Re claim 5, Carstenson as modified by Bedford shows the plurality of gear engagement tabs (Carstenson – Fig. 11, 40) is configured to maintain the internal riser extension (Carstenson - C) in cooperative rotational engagement with the stem (Carstenson – D) of the rotary sprinkler.
Re claim 6, Carstenson as modified by Bedford shows each gear engagement tab (Carstenson – Fig. 8, 40) comprises a rectangular tooth extending in a direction parallel to a central rotational axis of the external riser extension.
Re claim 7, Carstenson as modified by Bedford shows the internal riser extension further comprises a lower baffle (Carstenson – Fig. 8, 32) located substantially midway along the length of the internal riser extension.
Re claim 8, Carstenson as modified by Bedford shows a lower plug (see annotated figure) extending down from the lower baffle.

    PNG
    media_image1.png
    498
    634
    media_image1.png
    Greyscale


Re claim 10, Carstenson as modified by Bedford shows one or more through-holes (Carstenson – Fig. 9, 33) defined through the lower baffle (Carstenson – 32), the one or more through-holes in fluid communication with the stem (Carstenson – D) when the kit is installed to the rotary sprinkler.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752